Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 12-15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 12-15 and 24, it is unclear whether the photo-alignable object in the form of a free-standing film is actually part of the claimed device or not.  For instance, claim 13, line 2 recites “is or was in contact”, and “was” would indicate that the film is not part of the device.  For the purposes of examination, it will be assumed that the film is not part of the device.  If it is part of the device, such should be clearly specified in the claims.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bos et al 5,825,448 (see col. 8, lines 14-33; col. 25, lines 7-10; Figs. 17D-17F).
The applied reference discloses a device containing a liquid crystal (slave) material which has been aligned and patterned with arrays of various geometric elements as generally set forth in the instant claims—see col. 8, lines 14-33.  As the 
3.Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bos et al in 5,825,448 view of Eichenlaub 5,500,765.  
Bos et al discloses the basic claimed device as set forth in paragraph 2, supra, the primary reference essentially failing to teach that the display would be part of an autostereoscopic 3D display.  Eichenlaub discloses displays for autostereoscopic 2D/3D displays and it would have been obvious to one of ordinary skill in the art to employ the display device of Bos et al as a 3D autostereoscopic display dependent on the exact display desired.  
4.Applicant’s arguments with respect to claim(s) 12-15 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments with respect to the photo-alignable object set forth in instant claims 1, 4, 7-11 and 16-23 are persuasive and these claims have been allowed.  However, it should be noted that a device aligned by such an object is not necessarily patentable for these reasons since the device can be manufactured in different ways—ie, aligned and patterned without the use of any photo-alignable film, but rather with lithographic means as disclosed in Bos et al.  If the device claims 12-15 and 24 are amended to include the photo-alignable object of claim 1, then they would be allowable over the art of record.  
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
   

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742